Citation Nr: 0602890	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  05-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for compression fracture at L4, Schmorl's node 
superior end plate of L4 and left posterolateral L5-S1 
herniated nucleus pulposus.

2.  Entitlement to an initial compensable disability rating 
for L5 radiculopathy of the left lower extremity.

3.  Entitlement to service connection for radiculopathy of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from April 1987 to May 
2003.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
denied a claim for service connection for radiculopathy of 
the right lower extremity and granted claims for service 
connection for compression fracture at L4, Schmorl's node 
superior end plate of L4 and left posterolateral L5-S1 
herniated nucleus pulposus, which was assigned a 10 percent 
disability evaluation, and L5 radiculopathy of the left lower 
extremity, which was assigned a noncompensable disability 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's disabilities were last assessed in thorough VA 
examinations performed in December 2003.  Since that time, he 
has asserted that his condition has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).  Accordingly, the 
Board of Veterans' Appeals (Board) finds that another VA 
examination is warranted to assess the severity of the 
veteran's service-connected condition and to address whether 
the service-connected condition includes radiculopathy of the 
right lower extremity.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his low back 
disabilities.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the lumbar 
spine in degrees.  The examiner should 
address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
lumbar spine caused by any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) 
incoordination.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of the lumbar spine during flare-ups or 
when repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (functional loss may be due to 
pain, supported by adequate pathology.).  
The factors upon which the opinions are 
based must be set forth in detail.  The 
examiner is specifically asked to provide 
an opinion as to whether the service-
connected condition includes 
radiculopathy of the right lower 
extremity as well as to provide an 
opinion as to the impact of the service-
connected condition on the veteran's 
employability.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.  The veteran's 
claims folder must be made available to 
the examiner.

2.  After completion of the above, the RO 
should readjudicate the issues of higher 
initial evaluations for (1) compression 
fracture at L4, Schmorl's node superior 
end plate of L4 and left posterolateral 
L5-S1 herniated nucleus pulposus and (2) 
L5 radiculopathy of the left lower 
extremity.  The RO should also 
readjudicate the issue of entitlement to 
service connection for radiculopathy of 
the right lower extremity.  Then, the RO 
should issue a Supplemental Statement of 
the Case (SSOC) to the appellant on the 
issues on appeal which sets forth the 
evidence received by the RO since the 
Statement of the Case was issued.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

